Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 19-43 are pending.
Claims 19-43 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 contains the trademark/trade name Rituxan. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe rituximab and, accordingly, the identification/description is indefinite.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19, 20, and 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over Vermot-Desroches et al. (WO 2012/010562, international publication date: 01/26/2012, in IDS from 01/10/2020) in view of Tedder et al. (WO 2006/089133, international publication date: 08/24/2006).
Vermot-Desroches et al. teach the anti-CD19 antibody mR005-1, which comprises the VH of SEQ ID NO: 29 and the VL of SEQ ID NO: 31, which share 100% sequence homology with the instant SEQ ID NO(s): 29 and 31, respectively. Vermot-Desroches et al. also teach the anti-CD19 antibody mR005-2, which comprises the VH of SEQ ID NO: 33 and the VL of SEQ ID NO: 35, which share 100% sequence homology with the instant SEQ ID NO(s): 33 and 35, respectively, see p. 22. At p. 13, Vermot-Desroches et al. teach “an anti-CD19 antibody modified to comprise a variant human lgG1 Fc region, wherein this variant region comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 326, 396 or 243, 292, 300, 305, 326, 333, 396 of the human lgG1 Fc region.” At p. 19, Vermot-Desroches et al. teach that “the amino acids of the Fc region that are substituted in accordance with the invention may be substituted by any amino acid, the condition being that the whole set of substituted amino acids is able to generate this CDC or CDC + ADCC activity and/or to confer a specific glycosylation profile according to the invention, especially a low fucose level and/or a high oligomannose level and/or higher level of sialylated glycoforms according to the invention. Examples of possible substitutions are given thereafter. In an embodiment, Phe243 is substituted by Leu. In an embodiment, Arg292 is substituted by Pro. In an embodiment, Tyr300 is substituted by Leu. In an embodiment, Val305 is substituted by Leu. In an embodiment Lys326 is substituted by Ala. In an embodiment, Glu333 is substituted by Ala. In an embodiment, Pro396 is substituted by Leu.” At p. 30-31, Vermot-Desroches et al. teach “a pharmaceutical composition comprising an anti-CD19 antibody according to the invention and at least one chemotherapy drug. This drug may be endoxan, cyclophosphamide, doxorubicine, vincas alcaloides… Another object of the invention is such a pharmaceutical composition, comprising an anti-CD19 antibody according to the invention and an additional drug, and a physiologically acceptable vehicle or excipient, for a simultaneous, separated or delayed administration… In an embodiment, these compositions are for use in the treatment of B-cells lymphomas. In an embodiment, these compositions are for use in the treatment B-cell non-Hodgkin's lymphoma (NHL), B-cell chronic lymphocytic leukaemia (B-CLL), and hairy cell leukaemia and B-cell acute lymphocytic leukaemia (B-ALL)…” At p. 36, Vermot-Desroches et al. teach that B-cell cancers may be treated with a combination of an anti-CD19 antibody, such as mR005-1, in combination with the anti-CD20 antibody, rituximab, which is known by the trademark Rituxan.
Therefore Vermot-Desroches et al. teach a method for treating B-cell cancers in a patient in need thereof, comprising administering to the patient an efficient amount of an anti-CD19 antibody that comprises either a) the VH of SEQ ID NO: 29 and the VL of SEQ ID NO: 31 or b) the VH of SEQ ID NO: 33 and the VL of SEQ ID NO: 35, wherein said anti-CD19 antibody comprises a variant IgG1 Fc region that comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 396, or 243, 292, 300, 305, 326, 396 or 243, 292, 300, 305, 326, 333, 396 of the human IgG Fc region and wherein said anti-CD19 antibody is optionally administered with an anti-CD20 antibody, such as Rituxan. Vermot-Desroches et al. do not teach a method for treating DLBCL or FL in a patient in need thereof, comprising administering to the patient an efficient amount of an anti-CD19 antibody that comprises either a) the VH of SEQ ID NO: 29 and the VL of SEQ ID NO: 31 or b) the VH of SEQ ID NO: 33 and the VL of SEQ ID NO: 35, wherein said anti-CD19 antibody comprises a variant IgG1 Fc region that comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 396, or 243, 292, 300, 305, 326, 396 or 243, 292, 300, 305, 326, 333, 396 of the human IgG Fc region and wherein said anti-CD19 antibody is optionally administered with an anti-CD20 antibody, such as Rituxan. This deficiency is remedied by Tedder et al.
Tedder et al. teach that anti-CD19 antibodies may be used either as single agent therapy or in combination with other therapeutic agents to treat B-cell malignancies, such as GCB or ABC DLBCL or FL, see p. 103.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Vermot-Desroches et al. and Tedder et al. to develop a method for treating DLBCL or FL in a patient in need thereof, comprising administering to the patient an efficient amount of an anti-CD19 antibody that comprises either a) the VH of SEQ ID NO: 29 and the VL of SEQ ID NO: 31 or b) the VH of SEQ ID NO: 33 and the VL of SEQ ID NO: 35, wherein said anti-CD19 antibody comprises a variant IgG1 Fc region that comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 396, or 243, 292, 300, 305, 326, 396 or 243, 292, 300, 305, 326, 333, 396 of the human IgG Fc region and wherein said anti-CD19 antibody is optionally administered with an anti-CD20 antibody, such as Rituxan. One of ordinary skill in the art would have been motivated to do so, because Vermot-Desroches et al. teach a method for treating B-cell cancers in a patient in need thereof, comprising administering to the patient an efficient amount of an anti-CD19 antibody that comprises either a) the VH of SEQ ID NO: 29 and the VL of SEQ ID NO: 31 or b) the VH of SEQ ID NO: 33 and the VL of SEQ ID NO: 35, wherein said anti-CD19 antibody comprises a variant IgG1 Fc region that comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 396, or 243, 292, 300, 305, 326, 396 or 243, 292, 300, 305, 326, 333, 396 of the human IgG Fc region and wherein said anti-CD19 antibody is optionally administered with an anti-CD20 antibody, such as Rituxan. Furthermore Tedder et al. teach that anti-CD19 antibodies may be used, either as single agent therapy or in combination with other therapeutic agents, to treat B-cell malignancies, such as GCB or ABC DLBCL or FL. Based upon the teachings of Tedder et al., one of ordinary skill in the art would have been motivated to administer the anti-CD19 antibodies of Vermot-Desroches et al. to patients diagnosed with GCB or ABC DLBCL or FL, because the resultant method would have reasonably been expected to provide a therapeutic benefit to patients diagnosed with GCB or ABC DLBCL or FL, which are malignancies associated with B-cells, which are known to express CD19.
With respect to claim 20, as indicated above, Vermot-Desroches et al. teach that anti-CD19 antibodies of the invention may be administered with a chemotherapeutic drug of the vinca alcloid group.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention as evidenced by the references.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vermot-Desroches et al. (WO 2012/010562, international publication date: 01/26/2012, in IDS from 01/10/2020) and Tedder et al. (WO 2006/089133, international publication date: 08/24/2006), as applied to claims 19, 20, and 22-34, and further in view of Liu et al. (US PG PUB 2013/0040831, publication date: 02/14/2013). 
The teachings of Vermot-Desroches et al. and Tedder et al. are detailed above. Although these references teach or suggest a method for treating DLBCL or FL in a patient in need thereof, comprising administering to the patient an efficient amount of an anti-CD19 antibody that comprises either a) the VH of SEQ ID NO: 29 and the VL of SEQ ID NO: 31 or b) the VH of SEQ ID NO: 33 and the VL of SEQ ID NO: 35, wherein said anti-CD19 antibody comprises a variant IgG1 Fc region that comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 396, or 243, 292, 300, 305, 326, 396 or 243, 292, 300, 305, 326, 333, 396 of the human IgG Fc region and wherein said anti-CD19 antibody is administered with an additional chemotherapeutic agent, such as a chemotherapeutic drug of the vinca alcloid group, these references do not teach or suggest a method for treating DLBCL or FL in a patient in need thereof, comprising administering to the patient an efficient amount of an anti-CD19 antibody that comprises either a) the VH of SEQ ID NO: 29 and the VL of SEQ ID NO: 31 or b) the VH of SEQ ID NO: 33 and the VL of SEQ ID NO: 35, wherein said anti-CD19 antibody comprises a variant IgG1 Fc region that comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 396, or 243, 292, 300, 305, 326, 396 or 243, 292, 300, 305, 326, 333, 396 of the human IgG Fc region and wherein said anti-CD19 antibody is administered with an additional chemotherapeutic agent, such as a chemotherapeutic drug of the vinca alcloid group, wherein said chemotherapeutic drug of the vinca alcloid group is vincristine. This deficiency is remedied by Liu et al.
Liu et al. teach that DLBCL may be treated with a chemotherapeutic regimen known as CHOP, which comprises the administration of cyclophosphamide, doxorubicin, vincristine, and prednisone, see [0001].
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Vermot-Desroches et al. and Tedder et al. to develop a method for treating DLBCL or FL in a patient in need thereof, comprising administering to the patient an efficient amount of an anti-CD19 antibody that comprises either a) the VH of SEQ ID NO: 29 and the VL of SEQ ID NO: 31 or b) the VH of SEQ ID NO: 33 and the VL of SEQ ID NO: 35, wherein said anti-CD19 antibody comprises a variant IgG1 Fc region that comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 396, or 243, 292, 300, 305, 326, 396 or 243, 292, 300, 305, 326, 333, 396 of the human IgG Fc region and wherein said anti-CD19 antibody is administered with an additional chemotherapeutic agent, such as a chemotherapeutic drug of the vinca alcloid group, wherein said chemotherapeutic drug of the vinca alcloid group is vincristine. One of ordinary skill in the art would have been motivated to do so, because Vermot-Desroches et al. and Tedder et al. teach or suggest a method for treating DLBCL or FL in a patient in need thereof, comprising administering to the patient an efficient amount of an anti-CD19 antibody that comprises either a) the VH of SEQ ID NO: 29 and the VL of SEQ ID NO: 31 or b) the VH of SEQ ID NO: 33 and the VL of SEQ ID NO: 35, wherein said anti-CD19 antibody comprises a variant IgG1 Fc region that comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 396, or 243, 292, 300, 305, 326, 396 or 243, 292, 300, 305, 326, 333, 396 of the human IgG Fc region and wherein said anti-CD19 antibody is administered with an additional chemotherapeutic agent, such as a chemotherapeutic drug of the vinca alcloid group. Furthermore Liu et al. teach that DLBCL may be treated with CHOP chemotherapy, which comprises vincristine. Based upon the teachings of Liu et al., one of ordinary skill in the art would have been motivated to perform the method of Vermot-Desroches et al. and Tedder et al. on DLBCL patients that have received CHOP chemotherapy, which comprises the administration of vincristine, because such a treatment regimen would reasonably be expected to provide a therapeutic benefit to DLBCL patients.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 19, 20, and 22-34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,120,856 in view of Vermot-Desroches et al. (WO 2012/010562, international publication date: 01/26/2012, in IDS from 01/10/2020) and Tedder et al. (WO 2006/089133, international publication date: 08/24/2006).
Claim 1 of U.S. Patent No. 9,120,856 discloses an anti-CD19 antibody modified to comprise a variant human IgG Fc region, wherein this variant region comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305 and 396 of the human IgG Fc region, wherein the antibody comprises the CDRs of the antibodies mR005-1 or mR005-2.
The teachings of Vermot-Desroches et al. and Tedder et al. are detailed above. Based upon these references, one of ordinary skill in the art would have been motivated to use the antibodies of U.S. Patent No. 9,120,856 to treat B-cell cancers, because Vermot-Desroches et al. teach that antibodies mR005-1 or mR005-2 may be used in the treatment of B-cell cancers. Further based upon the teachings of Tedder et al., specifically that anti-CD19 antibodies may be used either as single agent therapy or in combination with other therapeutic agents to treat B-cell malignancies, such as GCB or ABC DLBCL or FL, one of ordinary skill in the art would have been motivated to use the antibodies of U.S. Patent No. 9,120,856 to treat GCB or ABC DLBCL or FL, because the resultant method would have reasonably been expected to provide a therapeutic benefit to patients diagnosed with GCB or ABC DLBCL or FL, which are malignancies associated with B-cells, which are known to express CD19.
Therefore the instantly claimed invention is prima facie obvious over the claim 1 of U.S. Patent No. 9,120,856 in view of Vermot-Desroches et al. and Tedder et al. 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,120,856 in view of Vermot-Desroches et al. (WO 2012/010562, international publication date: 01/26/2012, in IDS from 01/10/2020) and Tedder et al. (WO 2006/089133, international publication date: 08/24/2006), as applied to claims 19, 20, and 22-34, and further in view of Liu et al. (US PG PUB 2013/0040831, publication date: 02/14/2013).
Claim 1 of U.S. Patent No. 9,120,856 discloses an anti-CD19 antibody modified to comprise a variant human IgG Fc region, wherein this variant region comprises an amino acid substitution at each of the amino acid positions 243, 292, 300, 305 and 396 of the human IgG Fc region, wherein the antibody comprises the CDRs of the antibodies mR005-1 or mR005-2.
The teachings of Vermot-Desroches et al., Tedder et al., and Liu et al. are detailed above. Based upon the teachings of Vermot-Desroches et al., Tedder et al., one of ordinary skill in the art would have been motivated to use the antibodies of U.S. Patent No. 9,120,856 to treat B-cell cancers, because Vermot-Desroches et al. teach that antibodies mR005-1 or mR005-2 may be used in the treatment of B-cell cancers. Further based upon the teachings of Tedder et al., specifically that anti-CD19 antibodies may be used either as single agent therapy or in combination with other therapeutic agents to treat B-cell malignancies, such as GCB or ABC DLBCL or FL, one of ordinary skill in the art would have been motivated to use the antibodies of U.S. Patent No. 9,120,856 to treat GCB or ABC DLBCL or FL, because the resultant method would have reasonably been expected to provide a therapeutic benefit to patients diagnosed with GCB or ABC DLBCL or FL, which are malignancies associated with B-cells, which are known to express CD19. Furthermore in view of Liu et al., one of ordinary skill in the art would have been motivated to perform the method of U.S. Patent No. 9,120,856, Vermot-Desroches et al., and Tedder et al. on DLBCL patients that have received CHOP chemotherapy, which comprises the administration of vincristine, because such a treatment regimen would reasonably be expected to provide a therapeutic benefit to DLBCL patients.
Therefore the instantly claimed invention is prima facie obvious over the claim 1 of U.S. Patent No. 9,120,856 in view of Vermot-Desroches et al., Tedder et al., and Liu et al. 

Claim 19, 20, and 22-34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,663,583 in view of Vermot-Desroches et al. (WO 2012/010562, international publication date: 01/26/2012, in IDS from 01/10/2020) and Tedder et al. (WO 2006/089133, international publication date: 08/24/2006).
Claim 1 of U.S. Patent No. 9,663,583 discloses an anti-CD19 antibody modified to comprise a variant human IgG Fe region comprising an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 326, and 396 or at each of the amino acid positions 243, 292, 300, 305, 326, 396, and 333 of the human IgG Fc region, wherein the modified antibody has functional CDC activity, and wherein the modified antibody comprises the CDRs of the antibodies mR005-1 or mR005-2.
The teachings of Vermot-Desroches et al. and Tedder et al. are detailed above. Based upon these references, one of ordinary skill in the art would have been motivated to use the antibodies of U.S. Patent No. 9,663,583 to treat B-cell cancers, because Vermot-Desroches et al. teach that antibodies mR005-1 or mR005-2 may be used in the treatment of B-cell cancers. Further based upon the teachings of Tedder et al., specifically that anti-CD19 antibodies may be used either as single agent therapy or in combination with other therapeutic agents to treat B-cell malignancies, such as GCB or ABC DLBCL or FL, one of ordinary skill in the art would have been motivated to use the antibodies of U.S. Patent No. 9,663,583 to treat GCB or ABC DLBCL or FL, because the resultant method would have reasonably been expected to provide a therapeutic benefit to patients diagnosed with GCB or ABC DLBCL or FL, which are malignancies associated with B-cells, which are known to express CD19.
Therefore the instantly claimed invention is prima facie obvious over the claim 1 of U.S. Patent No. 9,663,583 in view of Vermot-Desroches et al. and Tedder et al. 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,663,583 in view of Vermot-Desroches et al. (WO 2012/010562, international publication date: 01/26/2012, in IDS from 01/10/2020) and Tedder et al. (WO 2006/089133, international publication date: 08/24/2006), as applied to claims 19, 20, and 22-34, and further in view of Liu et al. (US PG PUB 2013/0040831, publication date: 02/14/2013).
Claim 1 of U.S. Patent No. 9,663,583 discloses an anti-CD19 antibody modified to comprise a variant human IgG Fe region comprising an amino acid substitution at each of the amino acid positions 243, 292, 300, 305, 326, and 396 or at each of the amino acid positions 243, 292, 300, 305, 326, 396, and 333 of the human IgG Fc region, wherein the modified antibody has functional CDC activity, and wherein the modified antibody comprises the CDRs of the antibodies mR005-1 or mR005-2.
The teachings of Vermot-Desroches et al., Tedder et al., and Liu et al. are detailed above. Based upon the teachings of Vermot-Desroches et al., Tedder et al., one of ordinary skill in the art would have been motivated to use the antibodies of U.S. Patent No. 9,663,583 to treat B-cell cancers, because Vermot-Desroches et al. teach that antibodies mR005-1 or mR005-2 may be used in the treatment of B-cell cancers. Further based upon the teachings of Tedder et al., specifically that anti-CD19 antibodies may be used either as single agent therapy or in combination with other therapeutic agents to treat B-cell malignancies, such as GCB or ABC DLBCL or FL, one of ordinary skill in the art would have been motivated to use the antibodies of U.S. Patent No. 9,663,583 to treat GCB or ABC DLBCL or FL, because the resultant method would have reasonably been expected to provide a therapeutic benefit to patients diagnosed with GCB or ABC DLBCL or FL, which are malignancies associated with B-cells, which are known to express CD19. Furthermore in view of Liu et al., one of ordinary skill in the art would have been motivated to perform the method of U.S. Patent No. 9,663,583, Vermot-Desroches et al., and Tedder et al. on DLBCL patients that have received CHOP chemotherapy, which comprises the administration of vincristine, because such a treatment regimen would reasonably be expected to provide a therapeutic benefit to DLBCL patients.
Therefore the instantly claimed invention is prima facie obvious over the claim 1 of U.S. Patent No. 9,663,583 in view of Vermot-Desroches et al., Tedder et al., and Liu et al. 

Conclusion
Claims 35-43 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642